Appeal from a judgment of the County Court of Columbia County (Zittell, J.), rendered March 23, 1993, convicting defendant upon his plea of guilty of the crimes of criminal sale of a controlled substance in the third degree (two counts) and criminal possession of a controlled substance in the fifth degree.
Defendant pleaded guilty to two counts of criminal sale of a controlled substance in the third degree and one count of criminal possession of a controlled substance in the fifth degree. He was sentenced as a second felony offender to concurrent terms of imprisonment of 4íá to 9 years for his convictions on the sale charges and 2 to 4 years for his conviction on the possession charge. An examination of the plea colloquy convinces us that the plea was voluntary, knowing and intelligent, and that defendant admitted facts sufficient to establish his guilt. We also conclude that defendant was not denied the effective assistance of counsel, and find no error in County Court’s denial of defendant’s request to withdraw his plea based upon his conclusory allegations of coercion by defense counsel and other improprieties. Finally, given defendant’s prior criminal record and the fact that the sentence imposed is the most lenient possible, we find no reason to disturb the sentence imposed by County Court.
Mikoll, J. P., Mercure, Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed.